Case 2:19-bk-11840-SK   Doc 4 Filed 02/26/19 Entered 02/26/19 11:51:39   Desc
                         Main Document    Page 1 of 6
Case 2:19-bk-11840-SK   Doc 4 Filed 02/26/19 Entered 02/26/19 11:51:39   Desc
                         Main Document    Page 2 of 6
Case 2:19-bk-11840-SK   Doc 4 Filed 02/26/19 Entered 02/26/19 11:51:39   Desc
                         Main Document    Page 3 of 6
Case 2:19-bk-11840-SK   Doc 4 Filed 02/26/19 Entered 02/26/19 11:51:39   Desc
                         Main Document    Page 4 of 6
Case 2:19-bk-11840-SK   Doc 4 Filed 02/26/19 Entered 02/26/19 11:51:39   Desc
                         Main Document    Page 5 of 6
Case 2:19-bk-11840-SK   Doc 4 Filed 02/26/19 Entered 02/26/19 11:51:39   Desc
                         Main Document    Page 6 of 6
